Citation Nr: 1013451	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  94-21 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
rheumatoid arthritis prior to February 25, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 until May 
1975, and from May 1976 until May 1980, and from October 1980 
until April 1990, with additional service in the Army 
National Guard of Wisconsin.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

In February 1998, the Board denied an appeal for a rating in 
excess of 60 percent for rheumatoid arthritis.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an August 1999 Order, the 
Court vacated the February 1998 Board decision, and remanded 
the matter back to the Board for development consistent with 
the Appellee's Motion for Remand and for a Stay of 
Proceedings.

In February 2000, this matter returned to the Board.  At that 
time, a remand was ordered to undertake additional 
development.  The claim was subsequently returned to the 
Board and in an August 2002 decision, the Board denied an 
evaluation in excess of 60 percent for rheumatoid arthritis 
prior to February 25, 1997, but granted a 100 percent 
schedular evaluation for rheumatoid arthritis as of February 
25, 1997.

The Veteran again appealed to the Court.  Pursuant to a 
December 2003 Order, the Court vacated the portion of the 
Board decision in which the Board denied an evaluation in 
excess of 60 percent for rheumatoid arthritis and remanded 
that issue back to the Board.

In December 2008, the Board remanded the issue once again for 
additional development.  That development has been completed, 
and the case is again before the Board for review.




FINDINGS OF FACT

1.  Prior to February 25, 1997, the Veteran's manifestations 
of incapacitating exacerbation of rheumatoid arthritis may 
have occurred 4 or more times a year but they were not 
totally incapacitating.

2.  Prior to February 25, 1997, the Veteran's chronic 
residuals included pain and tenderness, but no deformity; 
there was virtually full range of motion of the joints 
involved, including the hands, feet, shoulders, hips, ankles, 
and wrists, and essentially normal X-rays.


CONCLUSION OF LAW

A rating in excess of 60 percent for rheumatoid arthritis 
prior to February 25, 1997, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Subsequent to the initial adjudication of the appellant's 
claim, a letter dated January 2009 was sent to the Veteran in 
accordance with the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was also notified 
of the criteria for establishing an effective date and 
disability rating.  See Dingess.

Here, the duty to notify was not satisfied prior to the 
initial decision on the Veteran's claims by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of the January 
2009 letter.  Although the notice letter was not sent before 
the initial RO decision in this matter, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the claim was then 
readjudicated by way of an SSOC in November 2009 after the 
notice was provided.

For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 
1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir. 1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the United States Court of Appeals for Veterans 
Claims (Court) to be persuaded that no prejudice resulted 
from a notice error, "the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).

The Veteran's service treatment records, private treatment 
records, VA treatment records, VA authorized examination 
reports, and lay statements have been associated with the 
claims file.  The Board specifically notes that the Veteran 
was afforded several VA examinations with respect to 
rheumatoid arthritis disability, and an additional opinion 
was obtained in July 2009.  38 C.F.R. § 3.159(c)(4).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations and opinion obtained in this case are 
adequate as they are collectively predicated on review of the 
claims file, contain a description of the history of the 
disability at issue; document and consider the relevant 
medical facts and principles; and record the relevant 
findings for rating the Veteran's rheumatoid arthritis.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).



B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating other than that already 
assigned is appropriate, but finds that the evidence of 
record does not establish distinct time periods where the 
Veteran's service-connected disability results in symptoms 
that would warrant different ratings.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

The Veteran was assigned a 60 percent disability rating under 
Diagnostic Code 5002 for the period prior to February 25, 
1997.  Under this section, rheumatoid arthritis, as an active 
process, warrants a 20 percent evaluation for one or two 
exacerbations a year in a well-established diagnosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5002 (2009).  A 40 percent 
evaluation is warranted for symptom combinations productive 
of definite impairment of health objectively supported by 
examination findings or incapacitating exacerbation occurring 
three or more times a year.  A 60 percent evaluation applies 
where the evidence demonstrates symptomatology less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbation occurring 4 or more times a year, 
or a lesser number over prolonged periods.  Finally, a 100 
percent evaluation is warranted for constitutional 
manifestations associated with active joint involvement, 
totally incapacitating.  Id.

Diagnostic Code 5002 further provides that chronic residuals, 
such as limitation of motion or ankylosis, are to be rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002, provided that limitation of motion is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  In a note, the Rating 
Schedule provides that the ratings for the active process 
will not be combined with the residual ratings for limitation 
of motion or ankylosis.  Instead, the higher evaluation is to 
be assigned.

Outpatient treatment reports from Dean Medical Clinic reflect 
that the Veteran was treated for his rheumatoid arthritis 
from July 1992 to May 1997.  During this time, the Veteran 
consistently complained of pain in his joints, including 
feet, ankles, knees, hips, neck, shoulders, wrists, and 
hands.  The examining physician made an assessment of mild 
seronegative rheumatoid arthritis in July 1992.  

The Veteran was afforded a VA examination in January 1993.  
He complained of bilateral wrist and hip pain dating back to 
1984.  He also reported developing knee pain during that 
time, and later developed ankle pain and swelling.  He also 
had pain in his groin, and did not sleep well due to pain in 
his shoulders.  He denied having any pain in the neck, 
thoracic area, heels, or plantar area.  On examination, the 
Veteran walked with a physiologic gait.  His neck was supple 
with full range of motion.  Muscular strength was 5/5 
symmetrically, and sensation was intact.  There was no 
evidence of swelling, deformity, lateral instability, or 
subluxation of the joints.  He had full range of motion in 
his cervical and thoracic spine.  Flexion and extension were 
both 60 degrees in the wrists, bilaterally.  Hip flexion was 
35 degrees and extension was 10 degrees, bilaterally.  Left 
and right hip external rotations were reduced to 7 degrees 
and 10 degrees, respectively.  Flexion was 100 degrees and 
extension was 0 degrees in the knees, bilaterally.  Both 
shoulders had 140 degrees abduction with intact internal and 
external rotation in adduction.  Flexion and extension were 
fully preserved.  There was no additional evidence of 
synovitis, effusion, trigger points, or tender points.  X-
rays of the hips showed no erosions, with well-preserved 
joint spaces.  X-rays of the ankles showed the joint spaces 
were normal.  The examiner diagnosed symmetric polyarticular 
seronegative arthritis.

Private examination in June 1994 yielded a diagnosis of mild 
seronegative rheumatoid arthritis.  When seen in June 1994, 
the Veteran reported that he worked for an office products 
company.  This job involved repairing computers and VCRs, 
which required the use of tools such as screwdrivers, 
wrenches, a soldering iron and wire cutters.  He reported 
that he had difficulty holding and using some of these tools.  
He also reported difficulty with shaving, brushing his teeth, 
and tying his shoes.  Examination revealed that bilateral 
upper extremity ROM was within functional limits, except for 
the wrists.  There also was limited active extension of all 
digits, with minimal swelling noted.  The Veteran had full 
passive extension of his digits.

The Veteran was examined by VA in June 1994.  At that time he 
presented with complaints of persistent pain in his proximal 
interphalangeal (PIP) joints as well as in his wrists.  The 
Veteran stated that there was some improvement in several 
small joints of the hand, such as his knuckles.  He reported 
experiencing morning stiffness lasting up to four hours, and 
stated that he had trouble performing daily activities. 
Specifically, the Veteran stated that he was required to 
engage in loosening exercises prior to performing his duties.  
Upon objective examination, the Veteran's wrists revealed 
dorsiflexion to about 80 degrees with palmar flexion to about 
60 degrees.  There was evidence of tenderness on palpation of 
his PIP joints at the left third and second and right fifth 
and second joints.  There was no evidence of synovial cysts, 
redness or warmth.  His knees revealed a full range of motion 
with no evidence of effusion or local tenderness.  He had 
extension in both knees from 0 to 110 degrees.  He was 
diagnosed with active seronegative rheumatoid arthritis 
variant.

Private records also show that in March 1995, the Veteran's 
seronegative rheumatoid arthritis had improved since he began 
taking Plaquenil.  It also was noted that his symptoms 
continued to be fairly mild.  In August 1995, it was noted 
that the Veteran had discontinued Plaquenil because of 
adverse side effects.  As a result, he reported increased 
joint arthralgia, especially in his hands, wrists and knees.  
Examination revealed full range of motion of the shoulders 
and elbows, with a slightly decreased range of motion of the 
wrists and decreased grip strength.  No significant synovitis 
was detected, and there was some mild synovial prominence in 
the wrists as well as the metacarpophalangeal (MCP) joints.  
The assessment noted increased joint arthralgia, which was 
felt to be more of an inflammatory arthritis. Improvement was 
noted with Plaquenil, but side effects made it difficult to 
continue.  Therefore, the Veteran was started on Azulfidine.

When seen in October 1995, it was noted that the Veteran was 
improving with Azulfidine.  In March 1996, he reported that 
his pain seemed to be getting worse, and was starting earlier 
in the day.  However, the stiffness and swelling seemed to be 
improving with Azulfidine.  Examination revealed no 
significant limitation in range of motion of the joints.  The 
assessment was ongoing arthralgia and seronegative rheumatoid 
arthritis.  During follow-up evaluation in June 1996, the 
Veteran reported increased pain in his shoulders since his 
last examination.  Examination revealed decreased range of 
motion of the shoulders, as abduction was 75 degrees 
bilaterally, with internal and external rotation slightly 
decreased as well.  Range of motion of the wrists, elbows, 
hips, and knees were full.  There was mild synovitis in the 
wrists and MCP joints as well as tenderness in the 
metatarsophalangeal (MTP) joints; however, the examiner was 
unable to appreciate clear-cut synovitis.  The assessment was 
seronegative rheumatoid arthritis, with continued 
difficulties.

In August 1996, the Veteran was issued orthotics for 
bilateral foot pain, and indicated that he was fairly stable 
overall.  He complained of some mild stiffness in the 
morning, which resolved fairly quickly upon rising.  
Examination revealed a slightly decreased range of motion of 
the shoulders, with the right slightly more than the left.  
Range of motion of the hips, knees, elbows and wrists were 
full.  Mild tenderness was noted over the wrists as well as 
over the MCP joints, with mild synovial prominence in the 
wrists.  There was decreased grip strength bilaterally.  The 
assessment was seronegative inflammatory arthritis, 
clinically stable.

The Veteran was next examined by VA in September 1996.  At 
that time, he reported that he felt well for the most part, 
but complained of mild swelling in his joints that occurred 
several times a week.  He also complained of occasional 
morning stiffness lasting for approximately three to four 
hours in virtually all of his joints.  Examination revealed 
full range of the cervical spine, with some mild discomfort 
with rotation of the neck to the left.  His shoulders, 
elbows, wrists, finger joints, hips, knees, and ankles all 
demonstrated full range of motion.  None of his joints were 
swollen.  There were no joint deformities, no joint 
tenderness and both feet appeared normal.  A 
metatarsophalangeal squeeze was negative bilaterally.  The 
lumbar spine had normal forward flexion.  X-rays of the 
hands, wrists, and knees showed no abnormalities.  Although 
the examiner did not review the Veteran's claims file, he 
opined that the Veteran could have an inflammatory arthritis 
based upon the history provided by the Veteran.  During 
examination, however, there was no evidence of joint 
swelling.  Furthermore, X-rays were normal and laboratory 
evaluation was negative for acute inflammation.  Therefore, 
the examiner concluded that the Veteran, by history, probably 
had an inflammatory arthritis such as seronegative rheumatoid 
arthritis, which appeared either well controlled or in 
clinical remission.  There was no evidence of deformity or 
disability at that time, and the Veteran was determined to be 
a functional class I.

Additional private records show that in November 1996, the 
Veteran reported that his orthotics had been surprisingly 
effective in relieving his discomfort.  While he related that 
his symptoms were fairly stable overall, he continued to have 
difficulty with his hands.  On examination, there was a 
slightly decreased range of motion of the shoulders and 
wrists.  There also was moderate tenderness of the wrists, 
MCP joints, PIP joints, and mild synovitis in the wrists.  
Mild to moderate tenderness was noted in the knees, ankles, 
and MTP joints.  Range of motion of the elbows was full.  The 
assessment was seronegative rheumatoid arthritis and ongoing 
disease symptomatology. 

In February 1997, the Veteran noted his condition to be 
fairly stable, with continued difficulty in his hands and 
wrists.  Records from Dean Clinic show he reported that he 
had quit his job at the computer store approximately three 
weeks prior and was currently doing accounting and business 
type work out of his home.  Examination disclosed that there 
was full passive range of motion of the shoulders and elbows 
bilaterally.  There was decreased range of motion of both 
wrists, with pain in the wrists and MCP joints.  No 
significant synovitis was present in the MCP joints, but 
minimal synovitis was present in the wrists.  Range of motion 
of the hips and knees was good, and there was no knee 
effusion.  The assessment was seronegative rheumatoid 
arthritis.

Pursuant to the Board's remand of this case, a VA opinion was 
obtained in July 2009.  The examiner reviewed the claims 
file, particularly noting the September 1996 VA examination, 
November 1996 private records, and February 1997 private 
records.  The examiner also noted the September 1997 and 
April 2000 VA examinations.  She opined that the Veteran was 
not totally incapacitated due to this service-connected 
rheumatoid arthritis prior to February 27, 1997, as the 
treatment records do not support that he was incapacitated 
prior to that date.  The Board notes that the period on 
appeal is that prior to February 25, 1997.

Based on the evidence of record, the Board finds that a 
rating in excess of 60 percent for rheumatoid arthritis is 
not warranted prior to February 25, 1997.  In 1992, a change 
in the Veteran's sleep pattern was noted and minimal 
synovitis was documented.  He was working as a director at a 
university.  In private medical records dated 1993 and 1994, 
the Veteran's seronegative rheumatoid arthritis was described 
as mild.  The Veteran described the difficulty in his job 
repairing computers and VCRs related to the joint involvement 
he was experiencing with his service-connected disability.  
During the September 1996 VA examination, he was still 
working at the office products store and although he 
continued to complain of joint pain and stiffness, his weight 
was reported to be stable.  The examiner found the Veteran's 
condition to be well-controlled or in remission.  In November 
1996, the Veteran reported continued difficulty with his 
hands but indicated his condition was otherwise stable.  He 
reported a similar status in February 1997.  There is no 
competent evidence in the record to indicate that the Veteran 
was totally incapacitated due to any constitutional 
manifestations and joint involvement of his rheumatoid 
arthritis at any time during the period on appeal.  This 
conclusion is supported by the opinion of the July 2009 VA 
examiner.

The Veteran's rheumatoid arthritis has been an active process 
during the relevant time period in question.  However, the 
Board also finds that with regard to rating the chronic 
residuals of rheumatoid arthritis, the Veteran's 
manifestations, joint by joint, did not combine to more than 
a combined 60 percent rating.  See 38 C.F.R. §§ 4.25, 4.26 
(2009). Although the Board has considered the appropriate 
diagnostic codes relevant to the joints involved, 
specifically, 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5295, 
the Veteran's joints did not show significant limitation of 
range of motion to warrant more than a 60 percent evaluation.  
The Veteran's VA examination in September 1996 showed no 
swelling, deformity, or tenderness of the affected parts. 
There was full range of motion of all joints, including the 
hands, feet, hips, knees, wrists and the fingers. The 1994 VA 
examination showed complaints of hand pain but otherwise no 
significant findings such as swelling and no significant 
range of motion loss. Finally, during the 1993 VA 
examination, the only objective manifestation was painful 
motion of the ankles with full range of motion.  This would 
warrant a 10 percent evaluation for each ankle. 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2009). The shoulders, wrists and 
knees had limitation of motion but not to compensable 
degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5215, 
5260, 5261.  Each hip was limited in flexion to 35 degrees, 
warranting an evaluation of 10 percent each. 38 C.F.R. § 
4.71a, Diagnostic Code 5252.

Thus, utilizing the criteria at 38 C.F.R. § 4.25, the 
Veteran's compensable joint manifestations at the time of the 
first examination would have warranted a combined 30 percent 
rating, less than the 60 percent already assigned.  Further, 
at the time of the 1994 and 1996 examinations, the Veteran 
did not demonstrate any significant range of motion 
limitations which would support a rating in excess of 60 
percent.

In sum, the preponderance of the evidence is against a 
schedular rating in excess of 60 percent prior to February 
25, 1997.  The Board has considered the doctrine of 
reasonable doubt.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Extraschedular Rating

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
rheumatoid arthritis with the established criteria found in 
the rating schedule for that disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities on appeal are 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his rheumatoid arthritis.  Although the Veteran reported 
difficulty in performing his duties at work, there is no 
evidence to suggest that, prior to February 25, 1997, his 
disability caused any marked interference with employment 
above and beyond that which is already contemplated in the 
Rating Schedule.  The Board therefore has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.



ORDER

An evaluation in excess of 60 percent for rheumatoid 
arthritis prior to February 25, 1997, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


